DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 01/12/2021. Claims 19-20, 22, 27-28, and 32 have been amended. Claims 23, 30, and 35 have been cancelled. Claims 1-18 and 36-56 have been previously cancelled. Claims 60-62 have been newly added. Claims 19-22, 24-29, 31-34, and 57-62 have been examined and are pending.

					Response to Arguments
Applicant's arguments, see pages 11-21, filed 01/12/2021, regarding the 103 rejections of Claims 19-22, 24-29, 31-34, and 57-62 have been fully considered and are persuasive. The claims are now in condition for allowance.
Examiner’s Comments
4.    Applicant's amendments and arguments see pages 11-21 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claims 19, 27, and 32 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 19-22, 24-29, 31-34, and 57-62 have been withdrawn.

		
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 19-22, 24-29, 31-34, and 57-62 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art, as previously recited, Tg (20150169858 A1) and Grubel (US 20150324609 A1) are also generally directed to a memory configured to store one or more application programs; [Tg, ¶¶0028 and 0035-0036: memory (RAM/non-volatile) where modules 104 include routines, programs, etc. executes] and a processor coupled to the memory, wherein the one or more application programs cause  the processor to be configured to: [Tg, ¶0028]; receive a first request to associate a first application with a first biometric feature; [Tg, ¶0048: In another implementation, the rules data 118 may include information about the reference patterns 116 that may be associated with each of the secure applications (a first application) and non-secure applications (a second application) of the mobile device. ¶¶0055-0056: An input may be received (a first request) by the detection module 108 of the mobile device 100; which associates the touch event/detected activity happening with a plurality of parameters. The plurality of parameters provides biometric information about the user. The biometric pattern (a first biometric feature) may be analyzed by the security module 110 of the mobile device 100. The security module 110 may be plugged with selective applications (i.e. personal mails and banking applications): secure applications (a first application) (a first application) for being protected from unauthorized usage. ¶¶0056-0057: The training of the security module 110 may include storing different biometric patterns that may be generated by the owner. The security module 110 may save various biometric parameters, such as finger pressure (a first biometric feature), duration of touch, and kind of movement (drag, scroll, tap, pinch in, pinch out, and click) associated with the reference patterns 116 generated by the owner]; determine a second application installed on the mobile terminal that matches the type information of the first application, wherein the second application is associated with a second biometric feature; [See Tg, ¶0048: In another implementation, the rules data 118 may include information about the reference patterns 116 that may be associated with each of the secure applications (a first application) and non-secure applications (a second application) of the mobile device. In one example, the owner may define three different reference patterns that may be formed as a combination of different parameters for accessing the secure applications. The owner may define a rule that to access the secure applications, the three different reference patterns need to match the biometric pattern detected by the detection module 108. Further, if the biometric pattern matches (matches the type information) two out of the three reference patterns, the user may be given access to the non-secure applications of the mobile device 100. ¶¶0055-0056: The plurality of parameters provides biometric information about the user. The biometric pattern may be analyzed by the security module 110 of the mobile device 100. The security module 110 may be plugged with selective applications (i.e. personal mails and banking applications) for being protected from unauthorized usage. ¶¶0056-0057: The biometric pattern may be extracted based on the plurality of parameters associated with the input. The biometric pattern may be analyzed by the security module 110 of the mobile device 100. A plurality of reference patterns may be retrieves from internally or externally; it is understood as reference pattern as biometric template defined by the owner of the mobile device. For example, the security module 110 may be plugged with personal mails and banking applications. Accordingly, the security module 110 may authenticate every user who may try to access the selective applications. The training of the security module 110 may include storing different biometric patterns that may be generated by the owner. The security module 110 may save various biometric parameters, such as finger pressure, duration of touch, and kind of movement (a second biometric feature) (drag, scroll, tap, pinch in, pinch out, and click) associated with the reference patterns 116 generated by the owner. Examiner interprets that subsequent extracted biometric patterns indicate a second biometric feature, a third biometric feature, etc. all of which are extracted with every user use who may try to access selective application based the plurality of parameters associated with the input]; obtain type information of the first application by performing semantic analysis on features of the first application; [Grubel, ¶¶0030-0031: A system 100 for determining a security classification for data which includes: information handling devices 102, security modules 104, digital communication data networks 106, and servers 108. ¶0034: the information handling devices 102 and/or the servers 108 are configured to execute various services and/or programs, such as productivity applications, Internet applications, email clients, and/or the like. In some embodiments, the information handling devices 102 and/or servers 108 are configured to send data, store data, receive data, and/or like. Data (features of the first application) includes: metadata such as geographic data (e.g., global positioning system (“GPS”) data, including latitude/longitude coordinates, or the like), a date stamp, a size, a rating, an author, or the like, which may be used to determine a security classification for the data and/or a classification signature for the data (type information of the first application). ¶0036: The security classification may also refer to a data security level for a combination of a security compartment and a security level. Fig. 3 and ¶0045: A semantic engine 208, as used herein, may be a self-learning element comprising semantic classification engine (“SCE”) that determines, categorizes, tunes/adjusts, configures, or the like, a semantic interpretation of the data (performing semantic analysis) by understanding the intent and contextual meaning of terms as they appear in the data. Creates classification signature for a given security compartment based on input information]  
However, none of Tg and Grubel teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 19 and 32.  For example, none of the cited prior art teaches or suggest display, in response to the second application matching the type information of the first application, user prompt information, wherein the user prompt information prompts a user whether to set the second biometric feature as an authentication feature of the first application; and associate, in response to receiving a user confirmation entered by the user, the first application with the second biometric feature such that both the first application and the second application use the second biometric feature to perform authentication, in combination with other limitations of claims 19, 27, and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Sekiya (US 8265509 B2) teaches a multifunctional apparatus control system includes a multifunctional apparatus an authentication information input device, an I/F converter, and a control server. The control server includes: a UI control section which transmits, to the multifunctional apparatus over a network, data of authentication screen which prompts the user to make preparations for causing the authentication information input device to acquire authentication information; an authentication information input device driver which controls the operation of the authentication information input device over the network and receives, over the network, the authentication information that the authentication information input device has acquired; an authenticating section which performs authentication based on the authentication information that the authentication information input device driver has received; and a device control section which permits the multifunctional apparatus to execute the job, in accordance with the authentication result of the authenticating section. This arrangement makes it possible to construct a flexible authentication system (Col 2, lines 35-47).
Azar (US 8627096 B2) teaches a system and method for providing secure authorization to an electronic device by combining two or more security features of authentication process at substantially the same time where at least one of the factors is a "tolerant" factor. By combining two factors such as a facial recognition any screen gesture, these can be analyzed at substantially the same time such that the tolerance match required by the tolerant factors providing a better user authentication experience without reducing the overall security accuracy (Col 2, lines 3-34).
Leuthardt (20150254467 A1) teaches embodiments that include a method of providing security and privacy for a message sender. The method can include a messaging application determining that a messaging interface of the computing device is active and is revealing or about to reveal the electronic message. The messaging application can identify a recipient account of a messaging server system that is associated with the electronic message according to the electronic message or the messaging server system. The messaging application can then monitor a data feed from a sensor of the computing device to detect a biometric pattern that matches against a biometric profile model associated with the recipient account utilizing a biometric recognition process. In response to determining that the detected biometric pattern does not match the biometric profile model associated with the recipient account, the messaging application can activate a privacy shield to prevent content of the electronic message from being revealed (¶¶0134 and 0187 0220-0221, 0227, 0330, 0585, and 0647-0648).
Griffin (20120306616 A1) teaches a system, method and program product for associating a biometric reference template with a RFID tag embedded in or attached to a physical object. The method includes coupling a RFID tag having a unique tag identifier to a physical object to be associated with an individual, providing a reference template having a unique reference template identifier that uniquely identifies biometric data pertaining to the individual and forming an association between the reference template and the tag, where the association provides a relationship, including a relationship type, between the object and the individual. In an embodiment, the forming step includes creating a biometric attribute in the tag for identifying the template identifier for the reference template or creating a tag attribute in the reference template, where the biometric attribute created in the tag and the tag attribute in the biometric application form an association between the object and the reference template (¶¶0014-0016).
Shear (20180232522 A1) teaches an embodiments herein provide a secure computing resource set identification, evaluation, and management arrangement, employing in various embodiments some or all of the following highly reliable identity related means to establish, register, publish and securely employ user computing arrangement resources in satisfaction of user set target contextual purposes. Systems and methods may include, as applicable, software and hardware implementations for Identity Firewalls; Awareness Managers; Contextual Purpose Firewall Frameworks for situationally germane resource usage related security, provisioning, isolation,  (¶¶0134 and 0187 0220-0221, 0227, 0330, 0585, 0647-0648).
Corbett (20160267610 A1) teaches a datastore that includes property listings (e.g., for rental properties) may be accessed by a computing resource configured to execute a thumb printing algorithm to generate summary data values (e.g., thumbprint values, hash values) of digital data included one or more images of a property listing. The summary data values along with listing attributes (e.g., address, zip code, geolocation, brand, number of bedrooms/bathrooms/sleeps, amenities) of the property listing may be compared with summary data values and listing attributes of other property listings to determine if the summary data values of one or more images match and if one or more listing attributes match. A threshold number of image matches and listing attribute matches may indicate that the property listings are duplicate property listings, which may be merged, removed or replaced with links/pointers by the computer resource to increase data storage space and/or reduce data search latency times of the datastore (0045-0047, 0050, 0067, and claim 1).
Jones et al (20090320106 A1) teaches a coin processing and redemption system includes a coin processing machine configured to receive a batch of coins in an input region and process the batch of coins to determine a value thereof. A dispensing device is provided and is configured to output a redemption ticket bearing a code. The coin processing machine is configured to associate the redemption ticket code with a coin processing transaction prior to the determination of a value of a batch of coins (¶¶ 0014-0016).
McCarty et al (20150319168 A1) teaches methods and systems are disclosed herein for establishing communication with users based on biometric data. For example, in response to determining that a user has a particular biometric state, the media guidance application may present an option to contact another user that is associated with that biometric state (¶0146).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497